                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS                                       MULTIDISTRICT
ANTITRUST LITIGATION                                                LITIGATION



THIS DOCUMENT APPLIES TO:                                           No. 08-md-2002
ALL DIRECT ACTION PLAINTIFF CASES


                                     MEMORANDUM

PRATTER,J.                                                                OCTOBERM,2019

                                          INTRODUCTION

        With trial fast approaching, the parties have tasked the Court with a flock of motions in

limine. The Court has already resolved all but three of the remaining motions, two of which are

addressed in this Memorandum.

        First is the Direct Action Plaintiffs' (DAPs) motion in limine to preclude reference to a

deposition taken without their participation in a separate action. Doc. No. 1895. The DAPs ask

the Court to prohibit the defendants from admitting prior deposition testimony taken in a separate

state court antitrust action in Kansas. The Court denies the motion because neither the Federal

Rules of Civil Procedure nor the Federal Rules of Evidence require excluding the evidence.

        Second is the defendants' motion in limine to exclude complaints filed by Compassion

Over Killing and associated documents.          Doc. No. 1903.   The defendants argue that such

complaints and their associated documents are inadmissible because they are irrelevant,

prejudicial, hearsay, and concern settlement agreements. The Court grants the motion in part and

denies the motion in part as set forth below.




                                                  1
                                           BACKGROUND

         The DAPs accuse the defendants of conspiring to reduce the supply of eggs, in tum

artificially driving up prices and causing the DAPs to pay more for eggs than they would have paid

absent the alleged conspiracy. At the center of this scheme is the UEP Animal Care Certified

Program, participation in which was marketed to consumers in part through placement of a UEP

Certified Seal on members' egg cartons. The DAPs allege that the UEP Certified Program was

not created to promote animal welfare, but to depress egg supply. The defendants deny that the

UEP Certified Program or any of its members restrained trade.

                                            DISCUSSION

    I.      The DAPs' Motion to Preclude Reference to a Deposition Taken Without Their
            Participation in a Separate Action

         The DAPs seek to prohibit the defendants from presenting at trial the prior deposition

testimony of Beth Schnell, the president and CEO of Sparboe Farms, Inc., who was deposed in

connection with a separate state court antitrust action in Kansas. The DAPs claim that because

they were not parties or successors in interest to any parties in that action, use of the prior

deposition testimony at this trial would be improper under the Federal Rules of Civil Procedure.

            A. Admissibility Under the Federal Rules of Civil Procedure and Evidence

         Federal Rule of Civil Procedure 32(a)(8) permits an earlier "lawfully taken" deposition to

"be used in a later action involving the same subject matter between the same parties, or their

representatives or successors in interest, to the same extent as if taken in the later action." Rule

32(a)(8) also instructs that "[a] deposition previously taken may also be used as allowed by

the Federal Rules of Evidence." FED. R. C1v. P. 32(a)(8). The defendants agree that the DAPs

were not parties to the Kansas action but argue that the deposition is still admissible under Federal

Rule of Evidence 804(b)(1 ), rendering it also admissible under Rule 32(a)(8). The Court agrees

and therefore denies the DAPs' motion.
                                                 2
        Federal Rule of Evidence 804(b)( 1) provides a hearsay exception for testimony that was

given by an unavailable witness at a "lawful deposition, whether given during the current

proceeding or a different one," that "is now offered against a party ... whose predecessor in interest

had ... an opportunity and similar motive to develop it by direct, cross-, or redirect examination."

Here, Ms. Schnell is "unavailable" for the purposes of Rule 804 because she lives outside of the

Court's subpoena power, making (1) Ms. Schnell "absent from the trial," and (2) the defendants

unable, "by process or other reasonable means, to procure [her] attendance." FED. R. Evm.

804(a)(5)(A). The key question then becomes whether the defendants can establish that the

plaintiffs in the Kansas action constitute the DAPs' "predecessors in interest."

        The Third Circuit Court of Appeals construes the term "predecessor in interest" broadly

for the purposes of Rule 804(b)(l). See Lloyd v. Am. Exp. Lines, Inc., 580 F.2d 1179, 1187 (3d

Cir. 1978) ("[I]f it appears that in the former suit a party having a like motive to cross-examine

about the same matters as the present party would have, was accorded an adequate opportunity for

such examination, the testimony may be received against the present party.                 Under these

circumstances, the previous party having like motive to develop the testimony about the same

material facts is, in the final analysis, a predecessor in interest to the present party.") (citation and

quotations omitted); see also New Jersey Tpk. Auth. v. PPG Indus., Inc., 197 F .3d 96, 110 n.21 (3d

Cir. 1999) ("Privity or a common property interest is not required to establish a predecessor in

interest relationship, rather, a shared interest in the material facts and outcome of the case will

create such an interest."). Here, the Kansas action also alleged antitrust violations causing a

restraint on trade and was "premised upon factual allegations that form the cause of actions at issue

in [this] multidistrict litigation." Doc. No. 601 at 7 n.5. With the Kansas matter being significantly

similar to the matter at hand, the plaintiffs in the Kansas action would have also had a significantly

similar motive to develop Ms. Schnell's testimony, as well as "a shared interest in the material

                                                   3
facts and outcome of the case." The plaintiffs in the Kansas action can be fairly said to constitute

the DAPs' predecessors in interest, making Ms. Schnell's prior deposition testimony admissible

pursuant to Federal Rule of Evidence 804(b)(l). With the prior deposition testimony "allowed by

the Federal Rules of Evidence," it is also admissible pursuant to Federal Rule of Civil Procedure

32(a)(8).

            B. Fairness and Prejudice

        The DAPs further argue that permitting the defendants to use Ms. Schnell's prior

deposition testimony would be unfair and unduly prejudicial. They contend that the defendants

should have cross-noticed Ms. Schnell's deposition in this case, provided the DAPs with a copy

of the prior deposition transcript before Ms. Schnell' s deposition in this case, or used Ms. Schnell' s

deposition in this case to secure the testimony they seek to admit. However, the DAPs point to no

legal support for these contentions, and neither the Federal Rules of Civil Procedure nor the Federal

Rules of Evidence require a party take any of those actions to render prior deposition testimony

admissible. Rather, the advisory committee notes to Federal Rule of Evidence 804 state the

contrary. See FED. R. Evm. 804 advisory committee's note ("The committee understands that the

rule as to unavailability, as explained by the Advisory Committee contains no requirement that an

attempt be made to take the deposition of a declarant.") (internal quotations omitted).

       However, the Rules are not deaf to fairness concerns: "Fairness would preclude a person

from introducing a hearsay statement on a particular issue if the person taking the deposition was

aware of the issue at the time of the deposition but failed to depose the unavailable witness on that

issue." FED. R. Evm. 804 advisory committee's note. But even this restriction does not further

the DAPs' arguments. First, the defendants never took an offensive deposition of Ms. Schnell in

this case. Second, although the defendants were present by phone at the DAPs' deposition of Ms.



                                                   4
Schnell, that deposition was terminated before the defendants had the opportunity to cross-examine

Ms. Schnell.

          In contrast, the DAPs did have the opportunity to depose Ms. Schnell at that deposition.

They also have had a copy of the transcript of her Kansas action deposition since October 2015.

Although the Court recognizes that the DAPs would have preferred having the transcript prior to

taking Ms. Schnell's deposition in this case, which took place in 2014, this does not rise to the

level of undue prejudice. The Rules permit the admission of Ms. Schnell's prior deposition

testimony, and therefore so does the Court. The DAPs' motion is denied.

    II.      The Defendants' Motion to Exclude Complaints Filed by Compassion Over
             Killing and Associated Documents

          The defendants seek to exclude documents and testimony concerning complaints submitted

to the Federal Trade Commission (FTC) and Better Business Bureau (BBB). These complaints,

filed by animal rights groups, claimed that the UEP Certified Seal, placed on egg cartons in

compliance with the UEP Certified Program, was misleading because it falsely advertised a higher

level of animal care than was actually provided under the UEP Certified Program. In particular,

the defendants seek to exclude any documents and testimony concerning the complaints, the

related National Advertising Division of the Council of Better Business Bureaus (NAD) and

National Advertising Review Board (NARB) reports, an FTC letter summarizing the disputes, and

references to any related settlement agreements. The defendants argue that the complaints and

their associated documents are irrelevant, prejudicial, inadmissible hearsay, and inappropriately

concern settlement agreements.

             A. Settlement Agreements

          The parties agree that documents concerning settlements between the UEP and 16 state

attorneys general are inadmissible.     The defendants assert that the FTC letter is likewise

inadmissible because it references a settlement agreement between UEP and the FTC. However,
                                                5
the plain language of the letter summarizes the UEP's decision to modify its seal and remove egg

cartons bearing the old seal from retail sale without reference to any apparent settlement agreement

prompting the UEP's actions. Because the defendants fail to provide any evidence that the FTC

letter concerns settlement discussions, the letter will not be excluded on this ground at this time.

             B. Complaints

         Consistent with the Court's previous ruling, the complaints themselves "may be admissible

if they are not offered for the truth of the matter, but only if the defendants claim that they joined

the UEP Certified Program under pressure from animal rights group. These complaints, depending

on their text and timing, can be used to rebut that assertion." Doc. No. 1678 at 12. In the event

that the DAPs attempt to admit the complaints, admissibility shall be determined on a case-by-case

basis at trial.

             C. Associated Documents

         Although the complaints by animal rights groups are possibly admissible for a very narrow

purpose, the adjudications by the agencies-as well as documents summarizing these

adjudications-are inadmissible.      After the complaints were filed, the NAD and the NARB

generated documents and findings. These reports largely agreed with the animal rights programs

and found the UEP Seal to be misleading. Next, the FTC sent a letter to the UEP summarizing the

NAD and NARB decisions, encouraging adherence to the decisions, and referencing UEP's

modification of the misleading seal. The adjudications, summaries of the adjudications, and

references to the UEP 's replacement of its seal are only relevant if offered for their truth value-

to lend legitimacy to the animal rights groups' claims. The DAPs argue that the FTC letter can be

admitted for its truth under the public records exception to the hearsay rule or for a permissible

reason other than its truth, such as to evidence that the defendants had notice of animal rights

groups' dissatisfaction.

                                                 6
        The tangentially relevant NAD and NARB reports are inadmissible because "the supposed

imprimatur of authority" that a ruling by these entities carries makes admitting the rulings "more

prejudicial than probative."    Doc. No. 1678.       The same inherently holds true for a letter

summarizing and bolstering these decisions, particularly when authored by a government agency.

See Chambers v. Sch. Dist. ofPhi/a. Bd. ofEduc., 827 F. Supp. 2d 409,420 (E.D. Pa. 2011) (noting

that "a jury could be likely to give undue weight to the decision of a government agency") (citing

Cambra v. Rest. Sch., No. 04-2688, 2005 WL 2886220, at *3 (E.D. Pa. Nov. 2, 2005) (finding that

the danger of unfair prejudice in admitting an EEOC Letter of Determination "draw[ing]

categorical legal conclusions ... at the heart of [the] case" outweighed the letter's "minimal

probative value")), rev 'din part on other grounds, 537 Fed. App'x 90 (3d Cir. 2013). This holds

true regardless of whether the FTC letter could be admitted under the public records hearsay

exception or for a permissible non-hearsay reason. Therefore, the NAD and NARB reports, the

FTC letter, and related testimony will be excluded at trial.

                                               CONCLUSION

       For the foregoing reasons, the motions in limine are variously granted and/or denied as

outlined above. An appropriate order follows.



                                                               BY THE COURT:


                                                     ~~~~


                                                 7
